IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

DEVERY DAVIS and CLIFTON
HUMPHREY, INDIVIDUALLY AND
ON BEHALF OF ALL OTHERS
SIMILARLY SITUATED,

Plaintiffs,
Vv.

FIVE OAKS ACHIEVEMENT
CENTER, LLC d/b/a FIVE OAKS
ACHIEVEMENT CENTER;
WHISPERING HILLS ACHIEVEMENT
CENTER, LLC d/b/a WHISPERING
HILLS ACHIEVEMENT CENTER; and
NORTH FORK EDUCATIONAL
CENTER, LLC d/b/a NORTH FORK
EDUCATIONAL CENTER,

Defendants.

§
§
§
§
§
§
§
§
§
§
§
§
§
§
§
§
§
§
§
§

CIVIL ACTION NO. 4:20-cv-00724

COLLECTIVE ACTION

PLAINTIFFS’ NOTICE OF FILING
NOTICE OF CONSENT AND ATTORNEY CHOICE FORMS

TO THE HONORABLE JUDGE OF SAID COURT:

Plaintiffs Devery Davis and Clifton Humphrey hereby file this Notice of Filing showing

Notices of Consent and Attorney Choice forms on behalf of other similarly situated employees,

Christopher Marchiniak and Jermon Randolph, are being filed herewith on March 4, 2020. These

Notices are attached hereto as Exhibit “1”.

Page | of 2
Respectfully submitted,

WASHINGTON & ASSOCIATES, PLLC

By:

/s| Mickey L. Washington
MICKEY L. WASHINGTON
Federal Bar No. 35786

E-mail: mw@mickeywashington.com
KIMBERLY R. BENNETT
Federal Bar No. 32123
kbennetttx(@earthlink.net

2019 Wichita Street

Houston, Texas 77004

(713) 225-1838 (Telephone)
(713) 225-1866 (Facsimile)

 

 

 

ATTORNEYS FOR PLAINTIFFS and
ALL OTHERS SIMILARLY SITUATED

Page 2 of 2
